IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10777
                        Conference Calendar




CHARLES D. ELLIS,

                                         Plaintiff-Appellant,

versus


No First Name PERKEY, Officer, Et Al.,

                                         Defendants,

No First Name PERKEY, Officer, Et Al.,

                                         Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:95-CV-145-BA
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Charles D. Ellis, Texas prisoner # 658607, appeals the

judgment in favor of the defendants following his trial before

the magistrate judge.   Ellis alleged that he was denied medical

care and that he was the victim of the use of excessive force.

     Ellis's motion for the appointment of counsel on appeal is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-10777
                                  -2-

DENIED.   Ellis argues that the evidence supported his

contentions.    Even were we to construe this argument as a

challenge to the magistrate judge's findings of fact, Ellis has

failed to provide the court with a copy of the trial transcript,

and he has not requested the production of the trial transcript.

     As we are unable to review Ellis's contentions of error

without a transcript, this appeal is frivolous, and it is

DISMISSED.     Richardson v. Henry, 902 F.2d 414, 415 (5th Cir.

1990); 5TH CIR. R. 42.2.

     MOTION DENIED; APPEAL DISMISSED.